This was an action to restrain the defendants from levying an assessment and selling bonds for the establishment of a drainage district on the ground set out in the plaintiff's complaint. The defendants filed an answer, and upon the hearing the presiding judge found the facts which are set out in the record. Upon the facts as found, we are of opinion that the judgment is free from error and that it should be affirmed. No principle of law is presented requiring any special discussion. Judgment
Affirmed.